 IIn -the Matter Of UNION LUMBERCOMPANYandLOCAL 2610,UNrrEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,A. F. L. ,Case No. 20-R-913.-Decided November12, 1943Brobeck, PhlegercPHarrison,byMr. Gregory A. Harrison,andNewmarkdiStrong, by Mr. Charles A. Strong,ofSan Francisco,Calif., for the Company.Mr. H. H. Williams,of Sacramento, Calif., andMr. Chester Ald-rich,of Fort Bragg, Calif., for the Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 2610, United Brotherhood' of Car-penters and Joiners of America, A. F. L., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Union Lumber Company, FortBragg, California, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Merle D. Vincent, Jr., Trial Examiner. Said hearing was heldat San Francisco, California, on October 6, 1943.The Company andthe Union appeared and participated.'All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, tointroduce evidence bearing upon the issues, and to file briefs with theBoard.At the hearing the Trial Examiner reserved ruling upon theCompany's motion to quash the subpena and subpenadaces tecwmissued on October 5, 1943, by the Board's Regional Office, requiringi Prior to the hearing the Company filed with the Board a written answer to the Union'spetition in which it denied(1) the appropriateness of the unit sought by the Union, (2)that the Union represents any of its employees,(3) the existence of a question affectingcommerce concerning the representation of its employees within the meaning of the NationalLabor Relations Act, and(4) that at its Fort Bragg operations it is engaged in commerce1xithin the meaning of the Act.The Company also filed a written motion for continuancesupported by an affidavit signed by its attorney.The motion for continuance was deniedby the Acting Regional Director.At the hearing the Company orally renewed its motionfor continuance.The Trial Examiner denied the motion.53 N. L.R B., No. 103.567 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Company to produce at the hearing certain records and documentsshowing the general nature and extent of the Company's business anda list of the employees from the Company's most recent pay-roll rec-ords prior to the hearing, on the ground that the Company was unableto produce the required information on such short notice. The motionis hereby denied.2The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYUnion Lumber Company is a California corporation, engaged atFort Bragg, California, and vicinity in felling and logging timberand processing lumber and lumber products.At its logging opera-tions located near Fort Bragg, California, the Company fells all ofthe logs used in its sawmill located in Fort, Bragg.During thecalendar year 1942, the Company produced approximately 95,000,000feet of lumber valued in excess of $4,000,000, of which not less than15,000,000 feet were sold f. o. b. Fort Bragg and shipped to pointsoutside the State of California.We find that the Company is en-gaged in commercewithin the meaning of the National Labor Re-lations Act.II.THE ORGANIZATION INVOLVEDLocal 2610,UnitedBrotherhood of Carpenters and Joiners ofAmerica, is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.III.THEQUESTION CONCERNING REPRESENTATIONOn or about August 8, 1943, the Union advised the Company inwritingthat it represented a majority of the Company's employeeswithin an alleged appropriate bargaining unit and requested recog-nition as the exclusivebargaining representative of such employees.Receipt of said communication was acknowledged by the Company;however, the Company failed to answer the Union's request.There-after, the Union reiterated its request orally.The Company refusesto accord the Union such recognition because it denies the appro-priatenessof the bargainingunitsought by the Union.2Subsequent to the hearingthe Companycomplied, in part,with the subpenadiiccs tecumby entering into a stipulationwith counselfor the Boardconcerning the business of theCompany.The stipulationis hereby made a part of the record UNION LUMBER COMPANY569A statement prepared by a Field Examiner of the Board indicatesthat the Union represents a substantial number of employees withinthe unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all production and maintenance employeesemployed at the Company's logging operations located in the vicin-ity of Fort Bragg, California, comprise an appropriate bargaining unit.The Company contends that the employees within the unit found to beappropriate by the Board in a prior representation case 4 involvingthe Company should be found to constitute all appropriate unit in theinstantcase.In that case the Board found that the appropriate unitincluded both the woods employees and the sawmill employees atFort Bragg.The Company's plant, comprised of an office building,a sawmill,and a planer mill, and the Company's commissary, are located at FortBragg, California.The plant and commissary employ approximately600 and 30 employees, respectively, the majority of whom live in ornear Fort Bragg.The Company owns two logging operations whichare located within a radius of approximately 20 miles from Fort Braggand are removed from each other by a distance of about 10 miles.Approximately one-third of the 325 to 350 logging operations em-ployees live in the woods in quarters furnished by the Company andthe remainder live in or near Fort Bragg and travel to and fromwork in buses provided by the Company. The Company's loggingoperations furnish all of the timber processed at the Company's plant.The Company employs a general manager who is in charge of allthe Company operations located in the Fort Bragg area.Under thegeneralmanageris a superintendent in charge of thelogging opera-tions and a superintendent in charge of the plant operations.Undereach superintendent is a separate supervisorystaff.There is oneemployment office which hires employees for all of the operationswithin the Fort Bragg'area.Separate pay rolls are maintained forthe plant and the logging operations.There is someinterchange ofemployees between the plant and the logging operations; however,'The Field Examiner reported that the Union submitted 219 application-for-membershipcards bearing apparently genuine signatures of persons whom the Union contends are withinthe alleged appropriate unit.He further reported that since the Company refused to sub-mit a pay roll,it is impossible to compare the names appearing on the cards with the names ofthe persons on the Company's pay roll or to determine the number of employees within thealleged appropriate unit.However,the Union claims there are approximately 330 employeeswithin the unit4Matter of Union Lumber Company, 7 NL. R B. 1094. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis interchange is seasonal.During the wet season the flow of em-ployees is toward the mill and in the dry season the flow is towardthe woods.The nature of the work performed by the employees ofthe logging operations differs substantially, from that performed bythe plant employees.The two groups of employees possess differentskills and work' under markedly different conditions.The Companyargues that the finding made by the Board in the above-mentionedcase 5 as to the appropriate unit militates against the establishment ofa smaller unit limited to the employees of the Company's logging111"T.111,Ierations.We, find the Company's contention to be without merit.opPursuant to the Direction of Election'issued in the cited' case, an elec-tion by secret ballot was held on July 13, 1938, to determine whetheror not the 'Company's' employees' within 'the unit found to be appro-p'riate'desired to be represented by the petitioner, Lumber and SawmillWorkers 'Union, Local 2826, United' Brotherhood of Carpenters andJoiners !of America; A. F. ' L. ' The results of the election showedthat 'no `collectiVe birgaiiiing representative had been selected by amajority of the,employees who voted, and therefore, the petition wasclisniissed'The'Board is not bouiid by a principle analogous to thatof the 'jud'icial' d'o'ctrine ofres judicatain matters involving a deter-mination of 'the appropriate bargaining unitsA prior 'determinationas to the appropriate unit is merely one of the circumstances whichfhe Board'in'the exercise of sound discretion will consider should aquestion present itself in a subsequent proceeding involving the repre-sentation of such employees. In the prior proceeding involving theCompany the question as to whether a unit comprised of the employeesaf'the'Company engaged in logging operations might be appropriatefor''the' purposes of collective' bargaining was not at issue, since theparties were'in substantial agreement with respect to the scope of theunit:" Our,p'rior finding; however, was of no positive consequence^ince'no exclusive r'epresentativ'e was chosen as a result of the electionnor has there been aiiy collective bargaining conducted between theCoinpauy and any labor organization on the basis of our unit findingin said case. 'We have frequently held that employees of the loggingoperations of a company engaged' in' felling, logging, and millingtimber may properly constitute a bargaining unit separate and distinctfrom the l'umb'er mill employees where, as here, the' two groups ofemployees are engaged in different types of work and the sawmill and]oggiiig"camps are geographically separated by several miles?Ac-°+See case cited in footnote4, suprd.SeeMatter of Pacific Greyhound Lines, et al,9 N.L. R. B. 557;Matter of Jonesbaughtin Steel Corporation,etat, 37 N. L. R. B. 366;Matter of Kentucky FluorsparCompany,,52N. L.R. B. 227.'SeeMatter of Buckleit Hemlock Mills,Inc., Buckley Logging Company,15 N. L. R. B.4' 'rS;,fatter of C. D. JohnsonLumber Corporation,et at, 37 N.1,R B 231;Matter ofCalifornia DoorCompany, Diamond Springs.Cal., 52 N. L R B 68 UNIONLUMBER COMPANY571cordingly,,we. conclude that the employees of the Company who areBragg, California, may-comprise an appropriate bargaining unit.'here,remains for consideration the composition of, the appropriateunit.;,As previously, noted the Union seeks a unit comprised of allproduction and maintenance employees employed at the Company'slogging operations in the vicinity of Fort Bragg, California, includingcook-house employees, railroad maintenance employees, constructionemployees, timekeepers, scalers, hook tenders, truck drivers, and "cat"operato'rs',' but excluding train crews, the superintendent and assistantsuperintendent, 'and 'logging foremen with authority to hire and dis-charge.The Company' takes the position that such a unit should notinclude'any employees who were excluded from the unit in the priorcase.Thus it appears that' the Company would exclude from the unit,in' a edition' to the exclusions listed above, clerical employees, strawbosses; timekeepers, hook tenders, and watchmen.We shall discussbelow each of'the categories in dispute.Clerical, employees..The Company considers as clerical employees those employees in the.woods who prepare, cost records, compile production figures, functionas timekeepers, and maintain the records that are turned in by thescalers.The record indicates that these employees compile data con-cerning,the, logging operations which is transmitted to the Company'smain office in Fort Bragg where it is incorporated into the Company'saccounting records by the office clerical force.They work in closeproximity to the production and maintenance employees in the woodsand are under the direct supervision of the superintendent in charge ofthe'logging operations.In'view' of these facts we see no reason whythey may 'not be grouped with the woods employees for the purposesof coll`ective' b'a'rgaining.Accordingly, we shall include the time-keepers and other clerical employees working in the woods in the ap-propriate unit.St'iaw bosses . ,,..The supervisor.y,force in the'woods comprises the woods superintend-ent who 'is in charge,of. both logging operations, two camp bosses, twochopping bosses, and several hook tenders. 1 Each camp boss super-vises the work of all the employees employed at his camp and possessesthe authority to discha'rge' employees.The chopping bosses workunder the camp bosses.They supervise the work of fallers, buckers,and barkers, 'and have authority to recommend hire and discharge, ofemployees"under them.The hook tenders also work under the campbosses.They supervise the employees'who prepare the logs for ship-ment aid also have authority effectively to recommend hire, discharge, 572,DECISIONS OF NATIONAL. LABOR RELATIONS BOARDand discipline of employees working under their supervision.Inas-much as the evidence concerning the duties and authority of these em-ployees indicates that they exercise sufficient supervisory authority toeffect changes in the status of employees of the Company, we shallexclude the camp bosses,choppingbosses, and hook tenders from theappropriate unit.WatchmenThe watchmen employed in the woods are unarmed and are notauxiliary members of any branch of the armed forces.They are atype of employee whom we have frequently included, in units of pro-duction and maintenance employees.Accordingly, we shall includethe watchmen employed in the woods in the appropriate unit.We find that all production and maintenance employees employedat the Company's logging operations located in the vicinity of FortBragg, California,including cook-house employees,railroad mainte-nance employees,construction employees,scalers, timekeepers andother clerical employees in the woods,watchmen,"cat" operators,and truck drivers, but excluding train crews, the superintendent, theassistant superintendent, camp bosses, chopping bosses, hook tenders,and any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Union desires that a pay-roll datenearthe date of its requestfor recognition be used in determining the eligibility of employees tovote in an election directed by the Board.We perceive no validreason for departing from our usual practice in regard to the eligi-bility date.Accordingly, we shall direct that the questionconcern-ing representation which has arisen be resolved by means of anelection by secret ballot among the employees in the, appropriate unitwho were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant td Article III,, Section 9, of National LaborRelationsBoardRules and Regulations-Series 2, as amended, it'ishereby UNION LUMBER COMPANY573DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Union LumberCompany, Fort Bragg, California, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twentieth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present, themselves inperson at the polls, but excluding any who have since, quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether or not they desireto be represented by Local 2610, United Brotherhood of Carpentersand Joiners of America, A. F. L., for the purposes of collectivebargaining.559015-44-vol 53-38